Case 1:20-cv-03010-APM Document 63-1 Filed 12/01/20 Page 1 of 5




         EXHIBIT 1
         Case 1:20-cv-03010-APM Document 63-1 Filed 12/01/20 Page 2 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  United States of America, et al.,

                                 Plaintiffs,
                                                      Case No. 1:20-cv-03010-APM
  v.
                                                      HON. AMIT P. MEHTA
  Google LLC,

                                 Defendant.


              DECLARATION OF SHAUDY DANAYE-ELMI IN SUPPORT OF
               DEFENDANT GOOGLE’S PROPOSED PROTECTIVE ORDER

        Shaudy Danaye-Elmi, a Senior Counsel, Regulatory Litigation and Investigations at

Google LLC (“Google”), declares as follows:

        1.      I, Shaudy Danaye-Elmi, am over 21 years of age, and I am competent to make

 this declaration. The statements herein are true and within my personal knowledge unless stated

 otherwise.

        2.      I make this declaration in support of my application to receive access to

Confidential Information described in Google’s Proposed Protective Order. Access to Confidential

Information is important for me to provide fully informed legal advice to Google and to assist

outside counsel in formulating a defense to this action.

        3.      I am currently Senior Counsel, Regulatory Litigation and Investigations at

 Google. I have served in that role since June 2018. Prior to that role, I served as Senior

 Litigation Counsel in the General Litigation group where I held various titles since joining

 Google in June 2012. I am an attorney in good standing licensed to practice in the State of
        Case 1:20-cv-03010-APM Document 63-1 Filed 12/01/20 Page 3 of 5



California.

       4.      Prior to joining Google, I was an attorney in private practice, first as an associate

at Howard Rice Nemerovski Canady Falk & Rabkin PC (“Howard Rice”) from 2005 to 2011,

and then as an associate at Arnold & Porter LLP from 2011 to 2012. Both at Howard Rice and

Arnold & Porter, my practice was focused on litigation.

       5.      As Senior Counsel, Regulatory Litigation and Investigations at Google, my role

is to supervise government investigations and threatened or actual litigation by regulators. My

responsibilities include the supervision of outside counsel, active participation in all aspects of

litigation, and government investigations, including litigation strategy. I report to Lee-Anne

Mulholland, who holds the position of Director, Head of Regulatory Litigation and

Investigations at Google.

       6.      In the Senior Counsel, Regulatory Litigation and Investigations role, I am not

involved in competitive decision-making at Google. That is, I do not participate in any

decisions about formulating or implementing strategies to compete with competitors or in any

decisions about formulating or implementing pricing strategies. I also am not responsible for or

a member of the product groups involved in business decisions regarding pricing, marketing,

distribution, product or service design or development, or other competitively sensitive issues

that may be the subjects of Confidential Information in this case. Nor do I participate in, or

advise on, negotiations of commercial agreements with third parties. I have no responsibility for

and give no advice to management about these topics. I do not participate in management or

product team meetings and I do not participate in meetings in which competitive decision-

making is discussed. All of the statements in this paragraph will remain true during the


                                                  2
         Case 1:20-cv-03010-APM Document 63-1 Filed 12/01/20 Page 4 of 5



 pendency of this action and for two years thereafter.

        7.      During my time at Google, I have not supervised any litigation adverse to any of

 the third parties who filed submissions on the protective order with the Court in this action.

        8.      The present case arises out of an investigation commenced over one year ago by

 the Department of Justice (“Department”), along with subsequent investigations commenced by

 several state attorneys general. Over the course of its investigation, the Department has issued

 numerous requests for documents and information, and conducted investigational hearings of

 Google employees. I have been actively involved in all aspects of the investigation, including

 the process for the collection of information in response to the Department’s requests and the

 preparation of Google witnesses for investigational hearings.

        9.      It is important that I be allowed to access and discuss confidential third party

 materials with outside counsel in order to be an effective member of the litigation team and in

 order to provide informed legal advice to Google.

        10.     As an attorney, I acknowledge and agree that I am subject to the jurisdiction of

 this Court and to its contempt powers. I agree to remain subject to the Court’s jurisdiction at all

 times, including after this litigation concludes.

        11.    I have read Google’s Proposed Protective Order submitted in this action, and

understand its terms.

        12.     I agree to be bound by the terms of Google’s Proposed Protective Order

 submitted in this action. I agree to access and use the information provided to me only as

 provided in Google’s Proposed Protective Order. I will not make use of any Confidential

 Information, directly or indirectly, for any purpose other than the defense of this action.


                                                     3
  Case 1:20-cv-03010-APM Document 63-1 Filed 12/01/20 Page 5 of 5



I declareunderpenalty ofperjury thatthe foregoingis tme andcorrect.

Executed on November 24, 2020.                           ^

                                   By-
                                          Shaud Danaye-Elmi
